DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 12/20/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the  	claimed invention is not identically disclosed as set forth in section 102, if the  	differences between the claimed invention and the prior art are such that the  	claimed invention as a whole would have been obvious before the effective   	filing date of the claimed invention to a person having ordinary skill in the art 
4. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawarai (7,859,377) in view of Inoue (6,960,911).
 	Regarding claim 1, Kawarai discloses an apparatus comprising an elastically deformable sheet 10 (See Fig. 1B), a coil 12 that is provided in the sheet, and a powdery magnetic material 32 that is dispersed in the sheet in a manner so as to directly contact the coil; wherein the coil is wound in a spiral shape, the powdery magnetic material is dispersed in the sheet outside of the spiral shape of the coil and  the powdery magnetic material 32 is composed of a soft magnetic powder material (including alloys and amorphous metals) that is dispersed in a resin material, wherein the resin material is a flexible elastomer material including silicon resin having rubber elasticity and the soft magnetic metal powder is dispersed in the resin material and is horizontally oriented by kneading that forms the sheet or substrate 20 (See Col. 4, lines 50 – 58, Col. 8, lines 39 – 42 and 66 – 67 and Col. 9, lines 1 – 4). 
 	Kawarai fails to disclose a detection portion that detects an inductance of the coil.
 	However, Inoue discloses an apparatus comprising a measuring instrument 15, 16, 17 that measures a deformation of a conductor 11 based on the determination of inductance of a coil (See Col. 4, lines 14 - 19). 	Therefore, it would have been obvious to one of ordinary skill in the art before .
5. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawarai and Inoue, as applied to claim 1 above, and further in view of Marusawa (2015 /0022309).
  	Regarding claim 2, Kawarai and Inoue fail to disclose that the coils include a plurality of coils arranged in a mesh form.
 	However, Matusawa discloses an apparatus comprising a plurality of coils 2 arranged in a mesh form, wherein the coils are provided in a sheet 1 including a magnetic metal resin and layer 5 (See the Figure, Pg. 2, Para. 0024).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawarai and Inoue according to the teachings of Marusawa for the purpose of, advantageously providing an improved device since this type of device reduces magnetic saturation and has thermal shock resistance that can withstand heating (See Marusawa, Pg. 1, Para. 0006).
6. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazawa (7,868,628) in view of Inoue (6,960,911).

  	Shimazawa fails to disclose a detection portion that detects an inductance of
the coil.
 	However, Inoue discloses an apparatus comprising a measuring instrument 15, 16, 17 that measures a deformation of a conductor 11 based on the determination of inductance of a coil (See Col. 4, lines 5 – 19 and Col. 6, lines 37 – 49). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Shimazawa according to the teachings of Inoue for the purpose of, advantageously providing an improved strain sensor since this type of sensor measures strain by detecting the amount of deformation of a conductor caused by stress (See Inoue, Col. 1, lines 14 - 17).
 	Regarding claim 4, Shimazawa and Inoue fail to disclose that the coils include a plurality of coils arranged in a mesh form. 	However, Matusawa discloses an apparatus comprising a plurality of coils 2                                               Response to Arguments
7. 	Applicant's arguments, on Pg. 6, lines 13 – 24 and Pg. 7, lines 3 – 16, filed 12/20/21, have been fully considered but they are not persuasive. In response to applicant’s arguments that the references do not disclose a powdery magnetic material that is kneaded with rubber that forms the sheet, a plurality of fibrous magnetic materials that are provided in the spiral shape of the coil and a detection portion that detects inductance of the coil, it is the Examiner’s position that with respect to “a powdery magnetic material that is kneaded with rubber that forms the sheet” applicant is arguing new issues. Kawarai discloses such feature since the compound magnetic material 32 is composed of a soft magnetic powder material (including alloys and amorphous metals) that is dispersed in a resin material, the resin material is a flexible elastomer material including silicon resin having rubber elasticity and the soft THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
                                                       Conclusion9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached on Monday-Friday 9am-5pm. 	Examiner interviews are available via telephone, in-person, and video nferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examinet’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For